Case 3:17-cv-05342-BHS Document 111 Filed 11/16/18 Page 1 of 12
                   Case 3:17-cv-05342-BHS Document 111 Filed 11/16/18 Page 2 of 12



 1                                          CERTIFICATE OF SERVICE

 2                I certify that on the date noted below I electronically filed this document entitled

     SECOND DECLARATION OF JEFFREY GELLER, M.D. IN SUPPORT OF
 3
     PLANTIFF'S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR
 4
     SUMMARY JUDGMENT with the Clerk of the Court using the CM/ECF system, which will
 5
     send notification of such filing to the following CM/ECF participant(s):
 6
     Attorney for Defendants
 7
     Benjamin R. Justus: ben@lpjustus.com
 8   Lory R. Lybeck:     lory@lpjustus.com

 9   [X] Via CM/ECF system
     [ ] Via First Class Mail
     [ ] Via Email- per e-service agreement
10   [ ] Via Messenger
     [ ] Via Overnight Delivery
11

12                DATED this 16th day of November, 2018, at Seattle, Washington.

13
                                                         /s/Sam Kramer
                                                         Sam Kramer, WSBA #50132
14

15

16

17

18

19

20

21

22

23

24

     SECOND DECLARATION OF JEFFREY GELLER, M.D. IN SUPPORT
     OF PLANTIFF'S RESPONSE IN OPPOSITION TO DEFENDANTS’                            MACDONALD HOAGUE & BAYLESS
     MOTION FOR SUMMARY JUDGMENT - 2                                                  705 Second Avenue, Suite 1500
                                                                                         Seattle, Washington 98104
     No. 3:17-cv-05342-BHS                                                          Tel 206.622.1604 Fax 206.343.3961
     11310.01 lk121205
Case 3:17-cv-05342-BHS Document 111 Filed 11/16/18 Page 3 of 12




                                              EXHIBIT 1
       Case 3:17-cv-05342-BHS Document 111 Filed 11/16/18 Page 4 of 12




                         Jeffrey Geller, MD, MPH, DLFAPA

                                   Practice of Psychiatry

                                  73 Twinbrooke Drive

                                   Holden, MA 01520


November 7, 2018

Jesse Wing
Sam Kramer
MacDonald Hoague & Bayless
705 Second Avenue, Suite 1500
Seattle, Washington 98104-3961

Dear Attorneys Wing and Kramer,

        I was asked to review patient charts received from Recovery Innovations (RI) in
October 2018, and write a supplemental report expressing my opinion as to whether
they reflect the same or similar deficiencies in evaluation and treatment that I found
regarding Defendants’ evaluation and treatment of Mr. Rawson. I have reviewed a
random sample of 25 patient charts, and found examples of serious deficiencies in
virtually every chart so have concluded that these deficiencies are widespread and
common practice at RI. As illustrated by the examples I describe below, RI’s current
patient charts from 2018 reflect the same serious deficiencies I found in Defendants’
evaluation and treatment of Mr. Rawson three years ago, in 2015, and they amount to
gross negligence and worse.

  The names in the patient files produced to me were redacted so I refer to them by
Chart number, and by bates number range.


   A. Inadequate Psychiatric Evaluations

     I previously opined that “Recovery Innovations and its staff did not meet the
standard of care for evaluating and treating Kenneth Rawson,” Geller Declaration at p.
79, and “Before RI decided to discharge Rawson, Dr. Halarnakar never conducted
anything close to a full mental status exam, the standard method for evaluating mental
illness.” Geller Declaration at p. 77. RI’s 2018 patient charts reflect that Dr. Halarnakar
and RI’s psychiatric evaluations still fall well below the standard of care and in some
cases dangerously so. Below are examples of such charts.
       Case 3:17-cv-05342-BHS Document 111 Filed 11/16/18 Page 5 of 12




                   1. Chart05(RIPT.016910-016922, 017088-017092)
                   2. Chart77 (RIPT.043485-043496, 043113-043114)
                   3. Chart69 (RIPT.040025-040035, 040017-040018, 040036)
                   4. Chart30 (RIPT.021266-021277)
                   5. Chart68 (RIPT.015439-015450)
                   6. Chart65 (RIPT.014839-014840, 014877-014881, 014935-
                     014939
                   7. Chart82 (RIPT.044821-044833, 044793-044794)

        As an illustration, in Chart 77, nearly all of contents of Dr. Halarnakar’s evaluation
reflect he did not learn the information from interviewing the patient, and what he might
have learned from interviewing the patient was slight at best, and mostly insignificant.
Yet, Dr. Halarnakar wrote that he spent 60 minutes evaluating the patient. See 043488
– 95; 043113.

        Similarly, in Chart 69, Dr. Halarnakar: collected virtually no information from the
patient; obtained no history of the patient’s present illness; conducted an absolutely
inadequate mental status exam of the patient lacking all meaningful detail about
psychiatric symptoms; did not state any treatment plan for substance abuse identified in
drug screen; provided no examples of “delusions”—the only word he documented
purportedly in support of the medication prescribed for “psychosis”; concluded that the
patient suffered “hallucinations,” (page 12) which contradicts earlier in the evaluation
where he did not report any hallucinations (page 8); left large portions of the evaluation
to be filled out by someone else yet wrote that his evaluation took 60 minutes. See
020025 – 35; 040017-119.

       Likewise, in Chart 30, all of the contents of the ARNP’s evaluation come from
documentation and there is no evidence that the ARNP actually interviewed the patient;
large portions of the evaluation template are left blank for someone else to fill out yet
the ARNP wrote that her evaluation took 60 minutes; the prescribed medication for
“Risperdal” to treat “psychosis” was not based on any finding, and there was no
treatment plan, and no physical exam. 021266 – 77.

   The other charts suffer from these same types of serious deficiencies.


   B. Psychiatric Progress Notes

       In my declaration, I found that “The notes in Rawson’s chart were written almost
exclusively by staff not licensed to prescribe medication or conduct psychiatric
evaluations. MHPs were mostly social workers, and lacked prescribing authority and an
adequate educational background in psychiatry.” Geller Declaration at p. 78. And, I
       Case 3:17-cv-05342-BHS Document 111 Filed 11/16/18 Page 6 of 12




found that “Throughout Rawson’s detention, RI failed to create or follow a treatment
plan. This is a failure of a core responsibility, fundamental to the evaluation and
treatment of patients. Among other things, a treatment plan articulates the patient’s
symptoms that need treatment and the interventions the treatment team will follow to
resolve them.” Geller Declaration at p. 78.

       In RI’s 2018 charts, these kinds of problems remain manifest showing that no
current evaluation had been performed, or the evaluation that had been performed was
woefully incomplete and inadequate and sometimes dangerously so. These
deficiencies are reflected in the following charts:

                   1. Chart05 (RIPT.016966-016971, 016997-017002, 017043-
                     017047)
                   2. Chart31 (RIPT.022150-022155)
                   3. Chart79 (RIPT.026676-026688, 026650-026651)
                   4. Chart69 (RIPT.040146-040150, 040192-040195, 040217-
                     040221)
                   5. Chart30 (RIPT.021294-021298, 021315-021319, 021332-
                     021336)
                   6. Chart65 (RIPT.014985-014990)

       For example, in Chart 05, the Psychiatric Rounds Note template is left mostly
blank reflecting no ongoing assessment of treatment and the multiple medications
prescribed, dangerousness or need for further commitment, and discharge planning;
many normal findings undermining the claimed need for involuntary commitment. See
RIPT.016966-016971, 016997-017002, 017043-017047).

       Similarly, in Chart 31, the Psychiatric Note evaluating for discharge is mostly
blank lacking the vast majority of determinations that RI’s form recognizes are
necessary to make, and ends with a conclusory assertion that the patient does not meet
involuntary criteria. See RIPT.022150-022155.

       Also, in Chart 69, the Psychiatric Notes are largely blank, contain cut-and-paste
information, do not articulate how the patient meets any criteria for involuntary
commitment, do not summarize the patient’s current condition, and do not state a plan
of care or any progress or lack of progress on medications prescribed; further, the
discharge note reflects the practitioner did not see the patient for discharge and notes
almost nothing. See RIPT.040146-040150, 040192-040195, 040217-040221.
        Case 3:17-cv-05342-BHS Document 111 Filed 11/16/18 Page 7 of 12




   C. Unjustified/Unusual Psychopharmacology (especially in acute treatment
      setting)

        I have expressed the opinion that Defendants forced on Mr. Rawson
“psychotropic medication, including antipsychotic medications without a proper rationale
for the treatment, and without an explanation of risks and benefits of the treatment
(required even if medication is involuntary).” Geller Declaration at p. 75. Dr. Halarnakar
and RI have continued this practice with their other patients in 2018, as shown in the
following charts:

                    1.    Chart27 (RIPT.020561-020565)
                    2.    Chart79 (RIPT.026760)
                    3.    Chart77 (RIPT.043296-043300, 043399-043403, 043556-
                          043560, 043617-043628, 043644-043648)
                    4.    Chart21 (RIPT.019682-019686, 019688-019692, 019707)
                    5.    Chart82 (RIPT.044992-044997)

       For example, in Chart 27, RI prescribed four different anti-psychotic medications
to the patient in just two weeks, and two different atypical anti-psychotic medications at
the same time. See RIPT.020561-020565.

     And in Chart 79, RI has prescribed the anti-depressant Effexor for a patient for
whom it would be contraindicated at that time. See RIPT.026760.

       Chart 77, likewise, reflects that during RI’s confinement of this patient for 26
days, after any initial assessment, Dr. Halarnakar met with her so infrequently and for
such short periods of time—17.5 minutes total—that it amounted to less than one (1)
minute per day, treating her with different anti-psychotic medications without any stated
rationale. See RIPT.043296-043300, 043399-043403, 043556-043560, 043617-
043628, 043644-043648.

   D. Nursing Notes with all parts of template blank except clinical summary

       In my Declaration, I found that the RSA of the E&T, Carpenter, “does not know
what roles staff play in traditional psychiatric inpatient facilities, including state hospitals,
such as registered nurses and occupational therapists.” Geller Declaration at p. 5. RI’s
2018 patient charts show an even greater level of substandard RN performance, as
evidenced by the fact that the RN notes are virtually blank with only the most conclusory
observations; others are nearly blank but contain unsupported and purported psychiatric
observations of the patient, and none record the education of patients and inquiry about
side effects at the time of administration of medication—a standard nurse function.
       Case 3:17-cv-05342-BHS Document 111 Filed 11/16/18 Page 8 of 12




                  1.    Chart27 (RIPT.020391-020395, 020428-020431)
                  2.    Chart05 (RIPT.016901-016905)
                  3.    Chart31 (RIPT.022138-022141)
                  4.    Chart77 (RIPT.043179-043183)
                  5.    Chart69 (RIPT.040021-040024, 040060-040063)
                  6.    Chart30 (RIPT.021219-021222)
                  7.    Chart65 (RIPT.014849-014852)
                  8.    Chart82 (RIPT.044803-044806)

   E. Grossly Negligent History & Physical Exam

        “The notes in Rawson’s chart were written almost exclusively by staff not
licensed to prescribe medication or conduct psychiatric evaluations. MHPs were mostly
social workers, and lacked prescribing authority and an adequate educational
background in psychiatry.” Geller Declaration at 78. Reflecting RI’s abysmal collection
of information about patient, Charts 30, and 68 contain no history taken by RI and no
physical exam conducted by RI whatsoever. And, the following charts reflect grossly
inadequate efforts to collect and record histories and physical exams:

                  1.    Chart27 (RIPT.020552-020553)
                  2.    Chart31 (RIPT.022191-022192, 022183)
                  3.    Chart30 (RIPT.021229-021235)
                  4.    Chart65 (RIPT.015071-015073)
                  5.    Chart82 (RIPT.045131-045132)

   F. Improper Medication over Objection

        I have expressed the opinions that “Recovery Innovations records do not support
the decision to override Mr. Rawson’s refusal of antipsychotic medication to prevent a
likelihood of serious harm or substantial deterioration or substantially prolonged length
of involuntary commitment” and that “Recovery Innovations records do not show it met
the standard of care for overriding Mr. Rawson’s refusal of antipsychotic medication.”
Geller Declaration at 79. RI’s 2018 charts show these problems continue at RI, as
illustrated by the following patient charts:

                  1.    Chart77 (RIPT.043184-043186)
                  2.    Chart27 (RIPT.020554, 020551)

      In Chart 77, there is no record of Dr. Halarnakar interviewing the patient and
making an independent assessment to support his sworn declaration to the court. See
RIPT.020552-020553.
       Case 3:17-cv-05342-BHS Document 111 Filed 11/16/18 Page 9 of 12




       In Chart 27, Dr. Halarnakar failed to sign the Override for Involuntary Treatment.
See RIPT.020552-020553, and the provider never dated the form verifying that he or
she discussed the goals of prescribing medications with the patient, who refused
consent.

   G. No Grounds in Notes to Support Continued Involuntary Stay

      In my Declaration, I found that contrary to the Defendants’ assertions:

             “Rawson was not exhibiting any signs or symptoms of psychosis in the
              first 72 hours after his initial detention by the police. There was no
              evidence in RI’s record of its own data that supported keeping Mr. Rawson
              beyond the initial 72-hour hold;”

             “RI had conducted no assessments that would indicate there were
              grounds to hold Rawson against his will;”

             “There is no evidence Mr. Rawson threatened anybody during his
              confinement at RI;”

             “French documented multiple times that she had a basis to keep Rawson
              locked up when in fact she had no basis.”

             “No ‘observations’ by RI documented in Mr. Rawson’s chart reflect
              evidence of danger to others or grave disability.”

             “During Mr. Rawson’s 55 days at RI, no MHP note met RI’s obligation
              under the Involuntary Treatment Act that evaluation and treatment
              facilities document the grounds for continuing to detain a patient, every
              day. Instead, the MHP notes in Mr. Rawson’s chart just repeated the
              same conclusory statements about his condition and behaviors, failing to
              document a single specific observation that supported their conclusions.
              This continued until just days before RI released Rawson”

Geller Declaration at pp. 77-78. RI’s 2018 charts of other patients continue this grossly
negligent practice, as shown in the following:

                   1.   Chart27 (RIPT.020381-020383, 020405-020407)
                   2.   Chart05 (RIPT.016929-016931, 016996)
                   3.   Chart31 (RIPT.022130-022131)
                   4.   Chart79 (RIPT.026652-026655, 026693-026697, 026804)
                   5.   Chart65 (RIPT.014841-014843)
                   6.   Chart82 (RIPT.044795-044797)

   H. Absence of a Basis for Filing Petitions for Involuntary Commitment
       Case 3:17-cv-05342-BHS Document 111 Filed 11/16/18 Page 10 of 12




         In my Declaration, I found that French “filed a 14-day commitment petition
indicating that she had examined him--which is a requirement of the petition--but she
had never examined him” and “Rawson was not exhibiting any signs or symptoms of
psychosis in the first 72 hours after his initial detention by the police. There was no
evidence in RI’s record of its own data that supported keeping Mr. Rawson beyond the
initial 72-hour hold;” and “RI had conducted no assessments that would indicate there
were grounds to hold Rawson against his will;” and “Before the 14-day hearing, RI staff
documented no observations of Rawson acting violently or making threats. Likewise,
during his 14-day commitment, RI documented no instance of: violent behavior,
homicidal ideation, threats, aggression, or inability to care for his basic needs….” Geller
Declaration at 77-78.

       The court petitions that RI submitted for patients in 2018 suffer the same and
similar serious deficiencies. They reflect that the information RI submitted to the Court
as evidence for extending involuntary commitment was collected by someone else
before the patient came to RI and that RI did not meaningfully evaluate the patient prior
to submitting the petition so had no personal knowledge to justify petitioning for
involuntary commitment.

              1.   Chart 26 (004188 - 004191)
              2.   Chart 48 (010357 – 010360)
              3.   Chart 55 (011694 – 011696)
              4.   Chart 55 (011702 – 011705)
              5.   Chart 57 (012003 – 012006)
              6.   Chart 68 (015628 – 015632)

   I. Useless Individual Progress Notes that should be meaningful

       I previously opined that “Recovery Innovations and its staff did not meet the
standard of care for evaluating and treating Kenneth Rawson,” Geller Declaration at p.
79. I also found that Mr. Rawson “Was subjected to the judgments and dictates of staff
neither educated, nor trained, nor certified, nor licensed to make such judgments or to
dictate his environment” and that “The notes in Rawson’s chart were written almost
exclusively by staff not licensed to prescribe medication or conduct psychiatric
evaluations. MHPs were mostly social workers, and lacked prescribing authority and an
adequate educational background in psychiatry.” Geller Declaration at pp. 75, 78.

        The 2018 patient charts continue to reflect progress notes that ignore obvious
signs of concern (e.g., disorientation) without assessment, and document meaningless
and vague treatment plan steps (e.g. “continue to support” and “encourage” recovery)
rendering useless notes that should assess patient needs or progress, and that should
reflect actual interventions to be taken to help the patient.
       Case 3:17-cv-05342-BHS Document 111 Filed 11/16/18 Page 11 of 12




                   1.   Chart27 (RIPT.020403-020404)
                   2.   Chart05 (RIPT.016923-016924)
                   3.   Chart30 (RIPT.021215-021216)




   J. Non-psychopharm Treatment

       In my prior Declaration, I found that while in the custody and care of Defendants,
Mr. Rawson did not “receive non-pharmacologic treatments that were tailored to meet
his individual needs, which is the standard.” Geller Declaration at 75. Dr. Halarnakar
and RI continue their gross negligence as exemplified in the following charts:

                   1.   Chart79 (RIPT.026766)
                   2.   Chart69 (RIPT.040043-040044, 040072-040075, 040064-
                        040067, 040047-040048)
                   3.   Chart68 (RIPT.015420-015429)

        An Individual Progress Note in Chart 69 lists as a goal for the patient to “Accept
the chemical dependence,” but fails to note any inpatient treatment for the patient’s drug
use—which is wholly inadequate. Notably, the screening in Chart 69 fails to document
that the patient even suffers from substance abuse, which is dangerously inadequate.
And other Individual Progress Notes reflect that the provider just gave up conducting
assessments purportedly because the patient “lack[ed] motivation” to do so, and that
this took 15 minutes. RIPT.040043-040044, 040072-040075, 040064-040067, 040047-
040048.

       Likewise, Chart 68 contains no treatment plan addressing the patient’s reported
serious substance abuse and repeated attempted suicides. RIPT.015420-015429

   K. Group Progress Notes that say nothing about group

       Earlier, I found that despite Defendants claiming that Mr. Rawson was attending
groups as part of his treatment, “Treatment groups were not part of Rawson’s treatment
because they were not an intervention for a specific objective to address a particular
problem; they should have been fashioned to meet Mr. Rawson’s needs, if RI assessed
he had treatment needs for a mental illness.” Geller Declaration at p. 77. The 2018
patient chart notes reflect that the same failures by Recovery Innovations and Dr.
Halarnakar continue this year, which include Group Progress Notes reflecting there was
no group or that show no attention to the patients’ particular conditions or needs:
      Case 3:17-cv-05342-BHS Document 111 Filed 11/16/18 Page 12 of 12




                  1.      Chart27 (RIPT.020401-020402)
                  2.      Chart05 (RIPT.016972-016973)
                  3.      Chart79 (RIPT.026689-026690)
                  4.      Chart69 (RIPT.040068-040069)
                  5.      Chart68 (RIPT.015379-015380)
                  6.      Chart65 (RIPT.014867-014868)
                  7.      Chart82 (RIPT.044789-044790, 044928-044929)


The opinions expressed each reflect gross negligence or deliberate indifference to the
evaluation and treatment of RI’s patients, and are all formed to a reasonable degree of
medical certainty.

Respectfully submitted,

Jeffrey Geller, MD, MPH
Jeffrey Geller, MD, MPH
